Citation Nr: 1123914	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-26 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a chronic lumbar strain.




REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which continued the Veteran's 20 percent rating for his chronic lumbar strain.

As this rating does not represent the highest possible benefit, this issue has remained in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The Veteran's lumbar spine has a forward flexion of 90 degrees seated, limited by pain, 50 degrees standing and extension of 20 degrees. There is no evidence of favorable ankylosis of the entire cervical spine, forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Although there is pain on motion, there is no medical evidence of additional functional loss upon repetitive motion of the thoracolumbar spine.

2.  The Veteran did not have incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician in the past 12 months.

2.  The Veteran has neither radiculopathy nor polyneuropathy.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for a chronic lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7; 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38
C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38
C.F.R. § 3.159(b)(1).  Such notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

A June 2009 letter, provided to the Veteran before the July 2009 rating decision, satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the Veteran of what evidence was needed to establish his claim, what VA would do and had done, and what evidence he should provide.  The letter also informed the Veteran that it was his responsibility to help VA obtain medical evidence or other non-government records necessary to support his claim.

The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  The Veteran was provided with such notice in June 2009, prior to the July 2009 rating decision.

The Federal Circuit has held that VA's duty to notify, codified at 38 U.S.C.A.         § 5103(a), does not require it to provide notice of alternative diagnostic codes, or to solicit evidence of the impact of the Veteran's claimed disability on his daily life.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

With respect to VA's duty to assist, the RO has obtained, or made reasonable attempts to obtain, all relevant evidence identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and available private treatment records have been obtained.

The Veteran has not reported, and neither does the evidence of record show, that he is in receipt of Social Security Administration (SSA) disability benefits for his claimed disability.  Therefore, it is not necessary for VA to have requested such records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

Thus, the Board considers the VA's duty to assist satisfied.  Accordingly, the Board finds that no further assistance to the Veteran in acquiring evidence is required by statute.  38 U.S.C.A. § 5103A.

Laws and Regulations Pertaining to Claims for Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

An evaluation of the level of disability present also includes consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.

With respect to disabilities involving the musculoskeletal system, the Court has emphasized that when assigning a disability rating, it is necessary to consider functional loss due to flare-ups, fatigability, incoordination, and pain on movement.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic disorder should reflect functional limitation which is due to pain, supported by adequate pathology, and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is also as important as limitation of motion, and a part, which becomes painful on use, must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40.  The factors of disability reside in reductions of their normal excursion of movements in different planes.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight bearing are related considerations.  38 C.F.R. § 4.45.  It is the intention of the VA Schedule for Rating Disabilities (Rating Schedule) to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Analysis:  A Disability Rating in Excess of 20 Percent for a Chronic Lumbar Strain

The RO granted service connection for the Veteran's chronic lumbar strain, claimed as a lower back condition, and assigned an initial disability rating of 10 percent as of July 1, 1993.  The RO assigned a 20 percent disability rating as of May 5, 1997.  The Veteran filed his current claim for an increased rating on May 13, 2009.

Pursuant to the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent disability rating applies where the Veteran has forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent disability rating applies where the Veteran has forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent disability rating applies where the Veteran has unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent disability rating applies where the Veteran has unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent disability rating applies where the Veteran has unfavorable ankylosis of the entire spine.

Pursuant to Note 1, any associated objective neurologic abnormalities are to be evaluated separately, under an appropriate diagnostic code.  Neurological conditions are rated under 38 C.F.R. § 4.124a.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 40 percent disability rating applies where the Veteran has incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 60 percent disability rating applies where the Veteran has incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires (1) bed rest prescribed by a physician, and (2) treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under Diagnostic Code 5003, where the limitation of motion of the spine is noncompensable under Diagnostic Codes 5235-5243, a disability rating of 10 percent applies when there is degenerative arthritis with x-ray evidence of involvement of two or more major joints, or two or more minor joint groups.  A disability rating of 20 percent applies when there is x-ray evidence of degenerative arthritis with involvement of two or more major joints, or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5010, arthritis, due to trauma, and substantiated by X-ray findings, is rated as degenerative arthritis.

In his May 2009 claim, the Veteran requested a higher rating for his service-connected chronic lumbar strain.  Private treatment records were received in support of of his claim in June 2009.  Specifically, in March 2009, a private radiologist, C.E. Blunck III, M.D., administered a magnetic resonance imaging (MRI) test of the Veteran's lumbar spine.  Dr. Blunck found that the Veteran had, at L4-5, a diffuse disc protrusion which is associated with symmetrical, bilateral mild-to-moderate neural foraminal stenosis and mild central canal narrowing with no focal herniation.  Dr. Blunck also found that the Veteran had, at L5-S1, symmetrical, moderate-to-severe neural foraminal narrowing secondary to spondylitic change and mild diffuse disc protrusion without focal herniation.  Dr. Blunck also noted that the Veteran had a history of right leg radiculopathy.

Additional records also received in June 2009 show in March 2009, a private physician, R.L. Kincaid, M.D., noted the MRI test results and diagnosed the Veteran with degenerative disc disease at L4-5 and L5-S1, and with sciatica.  In April 2009, Dr. Kincaid again noted the MRI test results, and diagnosed the Veteran with sciatica secondary to L4-5 and L5-S1 neuroforaminal stenosis, and with central canal stenosis.

In a June 2009 letter, the Veteran asserted that his lower back disorder "has worsened over time and greatly limits my ability to be physically active."

VA provided the Veteran with a C&P examination of his spine in July 2009.  The examiner noted that the Veteran reported that he has been unemployed since 2007, when he quit his job as a real estate agent because of the market.  The examiner noted that the Veteran did not report any prescribed bedrest or incapacitation in the last 12 months.  The Veteran reported that he is independent in his activities of daily living (ADLs), and drives.  The Veteran noted that on a typical day he raises his two young grandchildren and works around the house.  The examiner noted that the Veteran is on medications, including Lortab and Celebrex.  The examiner described in detail the Veteran's aforementioned March 2009 MRI.  The Veteran reported having flare-ups two to three times per week, lasting one to two hours each; the examiner concluded that additional limitation of function due to flare-ups could not be determined without resorting to mere speculation.  The Veteran also reported experiencing constant lower back pain with numbness to the right buttocks and intermittent shooting pains down the right leg to the foot since 2006.  He reported having paresthesias and dysesthesias involving his right lower extremity following L5-S1 distribution.

On examination, the examiner found that the Veteran's cranial nerves II-XII were intact.  The Veteran's sensory responses were symmetrical and equal in all areas to pinprick, dull and light touch.  His vibratory sense was intact in all areas, and his deep tendon reflexes (DTRs) were symmetric and equal bilaterally.  The examiner opined that there were no objective findings of radiculopathy or polyneuropathy.

On examination, the Veteran ambulated unassisted.  The examiner found that the Veteran did not have scoliosis, lordosis, or kyphosis.  Range of motion testing revealed forward flexion from 0 to 90 degrees when seated, limited by pain, and from 0 to 50 degrees while standing.  The Veteran had extension from 0 to 20 degrees, left and right lateral flexion from 0 to 30 degrees, and left and right lateral rotation from 0 to 45 degrees.  There was no tenderness, fatigability, lack or endurance, weakness, or instability, and no additional limitation of motion after at least three repetitions.  The examiner diagnosed the Veteran with a chronic lumbar strain, with no objective findings of radiculopathy, and with an "incidental finding" of degenerative disc disease at L4-5 and L5-S1 without focal herniation.

In an addendum, the examiner opined that the Veteran's degenerative disc disease at L4-5 and L5-S1 were not caused by or related to his service-connected lumbar strain, but rather were "consistent with natural aging and the collective forces of a lifetime."

In his August 2009 notice of disagreement, the Veteran asserted that his degenerative disc disease was caused by and related to his service-connected chronic lumbar strain.  In his June 2010 substantive appeal, the Veteran asserted that his chronic lumbar strain "has severely worsened over time and it surprises me that a higher rating has not been granted."  The Veteran further asserted that his range of motion at the examination was improved by taking Lortab, the medication which he has been prescribed for his back disorder.  Finally, the Veteran stated that he had to give up his job as a real estate agent in 2006 because of his chronic lumbar strain, and, "even with medication, I am unable to stand, set or do physical [activities] that most employment requires."

In July 2010, the Veteran's representative asserted that the Veteran's degenerative disc disease should be considered as service-connected and included in his disability rating.

The Board finds that the evidence of record supports a continuance of the 20 percent rating for the entire appellate period under 38 C.F.R. § 4.71a, Diagnostic Code 5237.

A higher evaluation is not warranted because the most probative evidence of record shows that the Veteran is rated separately for his cervical spine disorder, which is not currently on appeal; does not have forward flexion of the thoracolumbar spine to 30 degrees or less; and does not have ankylosis of any kind.

Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca, 8 Vet. App. 202 (1995).  Even with consideration of pain on movement, the Veteran's service-connected disorder does not fall within the criteria warranting a higher evaluation than described above.

A rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is inapplicable throughout the entire appellate period because the most probative evidence of record shows that the Veteran did not have a period of at least four weeks over a twelve month span of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  As noted above, the July 2009 VA examiner recorded that the Veteran did not report any prescribed bedrest or incapacitation in the previous 12 months.

The Board notes that the Veteran's private physicians found that he had various neurological manifestations, including right leg radiculopathy.  Where, as here, conflicting medical opinions are of record, the Board can ascribe greater probative weight to one opinion over another, provided that a rational basis is given.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999).  Greater weight may be placed on one clinician's opinion than another's based on the reasoning in the opinions, and whether and to what extent the clinicians reviewed the Veteran's prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).

In this case, the Board finds that the July 2009 VA examiner's findings that there were no objective findings of radiculopathy or polyneuropathy outweigh any contrary findings of neurological manifestations.  The VA examiner not only had access to the results of the private physician's MRI test results, which he described in detail in his report, but also performed extensive sensory, vibratory, and DTR testing, which he also recounted in his examination report.  Because the testing provided by the VA examiner regarding neurological manifestations was more extensive than that described by the private clinicians, his conclusion that the Veteran has no objective findings of radiculopathy or polyneuropathy warrants greater probative weight.

Likewise, the Veteran's own determinations regarding his range of motion and the degree of his disability are outweighed by the more probative findings of the July 2009 VA examiner, because his determination is based on greater medical knowledge and experience.  Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 1999); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Moreover, the July 2009 VA examiner was aware of the Veteran's use of Lortab when he drafted his report, as evidenced by his inclusion of that fact therein.

With respect to the contentions of the Veteran and his representative that his degenerative disc disease should be rated as part of his service-connected chronic lumbar strain, the Board finds that doing so would not result in a higher disability rating.  As explained above, a compensable rating pursuant to Diagnostic Codes 5003 and 5010 is only for application where the limitation of motion of the spine is otherwise noncompensable.  38 C.F.R. § 4.71a.  In this case, the Veteran's service-connected chronic lumbar strain warrants a compensable disability rating of 20 percent, so a rating for degenerative disc disease under Diagnostic Codes 5003 or 5010 is not for application.

The Board also notes that age may not be considered as a factor in evaluating service-connected disabilities.  38 C.F.R. § 4.19.  However, this regulation does not further the analysis because the question raised by the Veteran is whether his diagnosed degenerative disc disease should be rated as service-connected.  The Board concludes that, even if his degenerative disc disease were considered as service-connected, it would not impact the Veteran's 20 percent disability rating.  Therefore, to the extent that the examiner erred in considering the Veteran's age as a factor with respect to his degenerative disc disease, that error does not affect the Veteran's disability rating in this case.

The Board finds that the Veteran's June 2010 statement that he retired from his job as a real estate agent in 2006 due to his service-connected chronic lumbar strain because he could not stand, sit, or do physical activities required by employment even with medication lacks credibility.  Significantly, the July 2009 VA examiner noted that the Veteran reported that he had quit his job due to the market.  Moreover, at the time of the July 2009 examination-approximately three years after the Veteran purportedly quit his job because he was unable to stand, sit, or do physical activities-the VA examiner observed the Veteran ambulate unassisted without a cane, brace, or crutches, with erect posture and a normal gait.  Likewise, the examiner observed the Veteran do heel, toe, and heel/toe walking and shallow/deep bending "without difficulty."  Because the Board has found that the Veteran's statement that he retired due to his service-connected chronic lumbar strain lacks credibility, and because there is no other evidence showing that his unemployment results from his service-connected chronic lumbar strain, separate consideration of a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability under Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) is inapplicable.

Based upon the guidance of the Court in Hart, 21 Vet. App. 505 (2007), the Board has considered whether staged ratings are appropriate; however, in the present case, no staged ratings are warranted by the Veteran's symptomatology.

The Board has considered the issue of whether the Veteran's chronic lumbar strain, standing alone, presents an exceptional or unusual disability picture, as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115-116.

First, the threshold factor for extra-schedular consideration is that there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the Rating Schedule to determine whether the Veteran's disability picture is adequately contemplated by the Rating Schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.  However, if not adequately contemplated by the rating criteria, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  See also 38 C.F.R. § 3.321(b)(1).  

If either of the factors of step two is found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.  In this case, because the rating criteria reasonably describe the claimant's disability level and symptomatology, the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is adequate.


ORDER

A disability rating in excess of 20 percent for a chronic lumbar strain is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


